DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on 10/26/2020 have been entered. 
Accordingly, claims 1-2, 5, 7-10, 12, 15, and 17-20 remain pending, claims 1 and 11 have been amended, and claim 21 has been added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7-12, 15, 17-20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
including data representing” first and second phase changes and what processing step/algorithms are being executed by the image processor that perform the act of “including”, and from the data which has been “included”, how the image processor then performs a step of determining what pieces of data are “representing” the “first phase changes” and data are “representing” the “second phase changes”. The applicant should amend the claim to clarify how and by what computational process the image processor performs these steps.
Claim 11 is also rejected for reciting the same and/or limitations outlined in the above rejection. 
Claims 2, 5, 7-10, 12, 15, 17-20, and 21 are also rejected due to their dependency on the respective rejected independent claim indicated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 5, 7-12, 15, 17-20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Basha et al. (US20150097565, cited in the applicant’s IDS, hereafter “Basha”), in view of Wang et al. (US20110044524, hereafter “Wang”), further in view of Itagaki et al. (US20130034287, cited in the applicant’s IDS, hereafter “Itagaki”) and Riederer et al. (US5363844, hereafter “Riederer”). 
Regarding claims 1 and 11, Basha discloses a magnetic resonance imaging (MRI) apparatus and method for processing a magnetic resonance (MR) image comprising (“an MRI apparatus” [0016]):
a signal transceiver (“first signal generating unit 25, the second signal generating unit 26, the signal collecting unit 27” [0093]);
a controller (control unit 31) configured to control the signal transceiver to apply a gradient magnetic field in a blood flow direction ([0071] a bipolar gradient is added to gradient axis which is encoded in the flow direction), the blood flow direction being a direction in which a blood vessel is disposed within an object (blood flow which is moving through along/the direction of the ascending and the descending aorta are shown in FIG. 6); and
an image processor configured to (“image generating unit 32” [0093])

acquire first phase signal data (magnetic resonance signals from atomic nuclei inside a human body [0085]) including data representing first phase changes of the first spins (directions of magnetic dipole moments of the hydrogen atomic nuclei/first spins are arranged according to the direction of the magnetic field generated in the desired axial direction in order to transit the atomic nucleus/first spins from the low energy state to the high energy state as first phase change data [0087], [0089]) corresponding to the blood vessel (see FIG. 1C depicting phase change data in both the ascending and descending aorta, see [0071] with discussion of imaging and the aorta);
acquire first motion data representing a first motion caused by a heartbeat of the object based on the first phase signal data (“given the 2D scan, the closest matching [overlapping] slice in the 3D scan was visually selected. Second, for each slice [first motion data], a region-of-interest (ROI) was manually drawn on the ascending and descending aorta across different time frames (i.e. cardiac phases) [phase signal data] using the magnitude images in each set. The ROIs were manually corrected throughout the cardiac cycle for cardiac motion [heartbeat]. The stroke volume and the mean velocity curve for the blood flow were calculated for each acquisition” [0071]), and
acquire MRI data based on the first motion data (“FIG. 1C shows a pulse sequence diagram for the PC sequence with an EPI readout. A bipolar gradient is added to the gradient axis for which the flow direction is encoded. This is followed by conventional EPI readout. Item (b) shows ky-kz map for the randomly undersampled k-space. Each dot in this map represents a line projection data, acquiring second phase signal data corresponding to the movement of the abdomen based on projection data, first motion data representing a first motion caused by a heartbeat of the object based on the first phase signal data, acquiring second motion data representing a second motion caused by a respiration of the object base on the second phase signal data.

    PNG
    media_image1.png
    154
    188
    media_image1.png
    Greyscale

However, in the same field of endeavor, Wang teaches acquire projection data with respect to a first cross-section (see FIG 2., items 44 and 46 [first cross-section]), wherein showing the blood vessel overlaps ([0382-0384], [0399]  displaying another image of the object where the other image overlaps the image of susceptibility distribution ) with a boundary of an abdomen of the object in the projection data (see reproduction of FIG. 35A above, the white circle with arrow indicating the position where the vessel attached to the heart overlaps with the boundary of the abdomen, also see [0454] for the z intensity-weighted position of a projection along the slice direction forgating signals from the blood vessel and the abdomen), 
acquire first phase signal data corresponding to the blood vessel (“Phase mapping, as in phase-contrast (PC) velocity quantification [including the first phase signal], is advantageous as it is known to be relatively independent of parameters such as flip angle, coil sensitivity or inflow effects 14. Nevertheless, the field shifts [including the first phase signal] induced by CA…depend on vessel [blood vessel]…geometry and its orientation with respect to the external field” [0881]) 
acquire first motion data representing a first motion caused by a heartbeat of the object based on the first phase signal data (“The aorta was manually outlined on the velocity images and flow rate was calculated by integration over both space and time. Drawing the contours of the moving aorta for all 28 cardiac phases took ˜5 min per case” [0907] and “A ten second numerical waveform was generated as a superposition of a 1.2 Hz sinusoid with amplitude 0.2 and a 0.2 Hz sinusoid with amplitude 1.0—simulating a heart rate of 72 beats per minutes and respiratory rate of 12 breaths per minute. For Kalman filtering, the double periodic motion model was used, using the same frequencies” [1010]),
second motion data (“An initial implementation of a free breathing SSFP cine sequence using the center-of-k-space signal for prospective data acquisition gating was developed” [1021]) representing a second motion caused by a respiration of the object based on the second phase 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device and method disclosed by Basha by acquiring projection data with respect to a first cross-section showing the blood vessel, a boundary of an abdomen of the object and first phase signal data corresponding to the blood vessel with second phase signal data corresponding to the boundary of the abdomen, acquiring first motion data representing a first motion caused by a heartbeat of the object based on the first phase signal data and acquiring second motion data representing a second motion caused by a respiration of the object based on the second phase signal data taught by Wang to provide an apparatus and method for providing an image from energy signals collected from an object, and the collected energy signals including complex signals having phase and magnitude information that are then used to determine certain characteristics of the object by using the image to extract quantitative information of the characteristics or to generate information for use in computer aided diagnosis ([0022] of Wang). 

However, in the same field of endeavor, Itagaki teaches wherein the first phase changes of the first spins ([0083] first phase changes/phase shift occurring in the first spins) are caused by a change in the position of blood as the blood moves in the blood vessel through the gradient magnetic field ([0083] moving in the application direction of the applied bipolar magnetic gradient applied along the traveling positional direction of the blood vessel).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by Basha and Hwang with the first phase changes of the first spins being caused by a change in the position of blood as the blood moves in the blood vessel through the gradient magnetic field as taught by Itagaki in order to provide an image depicting the region of where the phase shift as an indication of changing position of the blood through the vessel by removing the stationary part of the acquired information by application of change polarity of the applied magnetic ingredient during the scan ([0083] of Itagaki).
Basha, in view of Wang and Itagaki, do not explicitly disclose the second phase signal data including data representing second phase changes of second spins corresponding to the boundary of the abdomen, and wherein the second phase changes of the second spins are caused by a change in position of the boundary of the abdomen as the boundary of the abdomen moves through the gradient magnetic field.
boundary of the abdomen (see FIG. 4, the diaphragm/abdomen boundary/edge corresponding minimum 18/phase change of the second spins), and 
wherein the second phase changes of the second spins are caused by a change in position of the boundary of the abdomen (see FIG. 4 inflection point 17 as the changing position of the edge/boundary of the diaphragm/abdomen in the excited column/second spins) as the boundary of the abdomen moves through the gradient magnetic field (see FIG. 4 position of the diaphragm/abdomen edge/boundary moving from 16 to 18 in the presence of gradient magnetic field, also described in column 6, lines 6-27).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by Basha, Wang, and Itagaki with the second phase signal data including data representing second phase changes of second spins corresponding to the boundary of the abdomen, and the second phase changes of the second spins have been caused by a change in position of the boundary of the abdomen as the boundary of the abdomen moves through the gradient magnetic field as taught by Riederer in order to display and indicate position of the abdomen boundary to the patient during the scan, so that MRI data acquisition can be triggered when a change from a reference diaphragm position occurs during the application of the gradient magnetic field in order to monitor the abdomen movement during the scan to prove signal-to-noise ratio by accurately registering the position of the abdomen in a series of obtained images (column 2, lines 7-13 and 27-40 of Riederer).

Regarding claim 5, Basha, in view of Wang, Itagaki, and Riederer, substantially discloses all the limitations of the claimed invention, specifically, Itagaki discloses wherein the image processor is further configured to acquire the MRI data with respect to a second cross-section different from the first cross-section (“At the time of photographing [acquiring of MRI data], a slice-direction gradient magnetic field pulse (Gs) is applied in a direction perpendicular to the slice surface (cross section of photographing) [first cross-section] so that a slice surface of the object 1 is set, and a phase-encoding-direction gradient magnetic field pulse (Gp) and a frequency-encoding-direction gradient magnetic field pulse (Gf) are applied in the two remaining directions [including a second cross-section], which are perpendicular to the slice surface and are also perpendicular to each other, so that the positional information in each direction is encoded in an echo signal.” [0050]). 
	Regarding claims 7 and 17, Basha, in view of Wang, Itagaki, and Riederer, substantially discloses all the limitations of the claimed invention, specifically, Basha discloses wherein the image processor is further configured to acquire the MRI data during a time interval determined based on the first motion data and the second motion data (“A length of a time interval from a time point when the electromagnetic wave signal is applied to the target object, i.e. a time point when the electromagnetic wave signal is generated, to a time point when the electromagnetic wave signal is received from the target object is referred to as an echo time (TE)” [0091]).

Regarding claims 9 and 19, Basha, in view of Wang, Itagaki, and Riederer, substantially discloses all the limitations of the claimed invention, specifically, Basha discloses further comprising a display configured to display at least one from among a first image generated based on the first motion data and a second image generated based on the MRI data (“The image outputting unit 35 may be implemented as a general output device of the computer such as a monitor. The control unit 31, which includes circuitry such as a processor or microprocessor configured for operation, controls the first signal generating unit 25, the second signal generating unit 26, the signal collecting unit 27, and the image generating unit 32 [display] according to the command output from the user interface 30” [0093]).
	Regarding claims 10 and 20, Basha in view of Wang, Itagaki, and Riederer, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein the image processor is further configured to apply a high-pass filter to the first motion data ([0450] moving motion artifacts using a high-pass phase filtering).

Regarding claim 21, Basha, in view of Wang, Itagaki, and Riederer, substantially discloses all limitations the claimed tension, specifically, Wang discloses wherein the blood vessel in the boundary of the abdomen the subject are not shown in the projection data because the blood vessel overlaps with the boundary of the abdomen of the subject ([1021] view sharing between neighboring cardiac phases is done for outer phase encoding’s, using a separate calibrations in, with the determining of the center of the K-Space signal in order to calculate displacements providing the best correlation for the diaphragm motion, see FIGS. 77 (a)-(b) not showing an anatomical image of the blood vessel or boundary of the abdomen).
Response to Arguments
Rejections made under 35 USC 103
Applicant's arguments regarding the rejections have been considered but are moot because the arguments do not apply to new references or the new combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793